Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 18, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00667-CV



                        IN RE DEBRA LEWIS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        Civil County Court at Law No. 2
                              Harris County, Texas
                        Trial Court Cause No. 1043913

                        MEMORANDUM OPINION

      On August 15, 2014, relator Debra Lewis filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator complains that the Honorable Theresa Chang,
presiding judge of the Civil County Court at Law No. 2 of Harris Couny, entered
void judgment in the underlying enforceable detainer action and also failed to hold
a hearing, failed to notify relator in writing of a default judgment, and issue a writ
of possession not to be executed before the sixth day after signing the judgment.

      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion
for temporary relief.



                                                       PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.




                                          2